Motion for stay granted upon condition that defendant stipulate to make no sales of plots on an installment basis pending the hearing and determination of this appeal, that no salaries shall be paid out of the proceeds of any-sales of plots, and that defendant, within five days from the entry' of the order herein, furnish a bond, with corporate surety, in the sum of $100,000 to cover any loss or damage which respondent may suffer in the event that the appeal be unsuccessful; otherwise, motion denied, with ten dollars costs. Present — Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ.